DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amarilio (US 20180136737).
Regarding claim 1: Amarilio teaches a system comprising: a processor to execute a first application; a keystroke analyzer module to determine a frequency with which each key on a keyboard is utilized during execution of the first application (Figs. 1, 4 and paragraph [0024-0026, 0033-0042] teach a processor 428 to execute an application, a keystroke analyzer #410 & #420 to determine a frequency or previous usage of keys during execution of the application); and a key illumination module to illuminate the keys on the keyboard with a first illumination pattern that visually distinguishes a first subset of keys on the keyboard from a second subset of keys on the keyboard based on utilization frequency during execution of the first application (Figs. 2-4 and paragraph [0033-0044] teach a key illumination module or backlight controller 400 to illuminate keys on the keyboard with a first illumination pattern that visually distinguishes a first subset of keys 302A-D from a second subset of keys 306 on the keyboard based on previous typing pattern or usable during execution of the first application).

Regarding claims 2 & 13: Amarilio teaches wherein the first illumination pattern comprises an illumination pattern in which each key in the first subset of keys is illuminated with a first color and each key in the second subset of keys is illuminated with a color other than the first color (Figs. 2-3 and paragraph [0026-0036] teach different subset of keys can be illuminated with different intensities and/or color).

Regarding claim 2: Amarilio teaches wherein the first illumination pattern comprises an illumination pattern in which a brightness of each illuminated key is based on the utilization frequency (Figs. 2-4 and paragraph [0033-0044] teach intensity and/or brightness of each illuminated key is based on previous usage pattern or frequency).

Regarding claim 4: Amarilio teaches wherein the first illumination pattern comprises an illumination pattern in which each key is illuminated at a wavelength corresponding to the utilization frequency of each respective key (Figs. 2-4 and paragraph [0027-0035] teach illumination pattern in which each can be illuminated at different wavelengths and illumination is based on previous usage pattern or frequency).

Regarding claim 5: Amarilio teaches wherein the processor is further to execute a second application, wherein the keystroke analyzer module is further to determine a frequency with which each key on the keyboard is utilized during execution of the second application, and wherein the key illumination module is further to illuminate the keys on the keyboard with a second illumination pattern that visually distinguishes a third subset of keys on the keyboard relative to a fourth subset of keys on the keyboard based on utilization frequency during subsequent execution of the second application (Figs. 2-4 and paragraph [0021, 0029-0047] teach the processor to execute a plurality of different application including a second application and for each application running illuminate the keys on the keyboard with different illumination patter specific for that desired application including in a second application illuminating a third subset of keys visually distinguished form a fourth subset of keys based on previous usage or utilization frequency during the execution of desired or second application).

Regarding claim 6: Amarilio teaches wherein the key illumination module and the keystroke analyzer module comprise electronic control circuitry to operate concurrent with the execution of the first application by the processor (Figs. 3-4, 6 and paragraph [0034-0043 and 0054-0068]).

Regarding claim 7: Amarilio teaches wherein the key illumination module and the keystroke analyzer module comprise computer-executable instructions for execution by the processor (Figs. 3-4, 6 and paragraph [0054-0068]).

Regarding claim 6: Amarilio teaches a system comprising: a processor to execute a first application and a second application; a keystroke analyzer module to generate a first heatmap of key utilization on a keyboard based on a frequency with which each key on the keyboard is utilized during execution of the first application, and generate a second heatmap of key utilization on the keyboard based on a frequency with which each key on the keyboard is utilized during execution of the second application (Figs. 1, 4 and paragraph [0021, 0024-0026, 0029-0047] teach a processor 428 to execute a plurality of different applications including a first and second applications,  a keystroke analyzer #410 & #420 to determine a frequency or previous usage of keys during execution of the plurality of applications); and a key illumination module to illuminate the keys on the keyboard based on the first heatmap during execution of the first application to visually distinguish a first subset of keys used more frequently than a second subset of keys during execution of the first application, and illuminate the keys on the keyboard based on the second heatmap during execution of the second application to visually distinguish a third subset of keys used more frequently than a fourth subset of keys during execution of the second application (Figs. 2-4 and paragraph [0021, 0029-0047] teach a key illumination module or backlight controller 400 for each different application to illuminate keys on the keyboard with a first illumination pattern that visually distinguishes a first subset of keys 302A-D from a second subset of keys 306 on the keyboard based on previous typing pattern or usable during execution of the first application, and similarly for a different application or second application illuminate the keys on the keyboard with different illumination patter specific for that desired application including in a second application illuminating a third subset of keys visually distinguished form a fourth subset of keys based on previous usage or utilization frequency during the execution of desired or second application, and a plurality of applications including a word processing application, a spreadsheet application, a presentation application, a music player, a video player, a game application, or a browser application).

Regarding claims 9-10: Amarilio teaches wherein the first illumination pattern comprises an illumination pattern in which each key is illuminated at a wavelength corresponding to the first heatmap of key utilization; and wherein the second illumination pattern comprises an illumination pattern in which each key is illuminated at a wavelength corresponding to the second heatmap of key utilization (Figs. 2-4 and paragraph [0027-0035] teach illumination pattern in which each can be illuminated at different wavelengths and illumination is based on previous usage pattern or frequency, and as explained in claim 8 rejection paragraph [0021, 0029-0047] teach each application can have its own specific illumination pattern).

	Regarding claim 12: Claim 12 recites similar claim limitations as in claim 1. Thus, all the arguments made above for claim 1 are applicable for claim 12. Claim 12 further includes a non-transitory computer-readable medium with instructions stored thereon that, when implemented by a processor which is also taught by Amarilio in Figs. 4, 6 and paragraph [0024-0025, 0055-0061].

Regarding claim 14: Amarilio teaches wherein the first illumination pattern comprises an illumination pattern in which each key in the first subset of keys is illuminated with a brightness exceeding that of the keys in the second subset of keys (Figs. 2-4 and paragraph [0033-0044] teach illumination pattern in which intensity and/or brightness of each key in the first subset such as 302A-D exceeding that of keys 306 in the second subset of keys).

Regarding claim 15: Amarilio teaches wherein the first illumination pattern is based on a heatmap of key utilization on a keyboard based on a frequency with which each key on the keyboard is utilized during execution of the first application (Figs. 2-4 and paragraph [0033-0044] teach the first illumination pattern including intensity and/or brightness of each illuminated key is based on previous usage pattern or frequency during the execution of the first application).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/               Primary Examiner, Art Unit 2622